EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lucas Spano on December 15, 2021.
The application has been amended as follows: 
2.1. Claim 1 has been amended as follows:
--1.  (Currently Amended) A method to produce a composite semi-finished product, having a continuous phase comprising at least one thermoplastic polymer [plastic] and a dispersed phase made from at least one electrically conductive filler comprising the steps of:
mixing the at least one thermoplastic polymer [plastic] in the form of fine particles with the at least one filler comprising carbon in the form of fine particles to form a mixture, wherein in each case at least 90% by weight of the particles of the at least one thermoplastic polymer [plastic] and of the at least one filler are smaller than 300 µm before mixing,
heating the mixture of the at least one thermoplastic polymer [plastic] and the at least one filler to a temperature greater than the melting temperature of the at least one thermoplastic polymer [plastic] to form a material made from the at least one filler and the melted at least one thermoplastic polymer [plastic],
polymer [plastic], and
using a rolling mill and/or a calender comprising at least one roller which is able to be heated and/or cooled to heat and/or cool the mixture and/or material, wherein the composite semi-finished product is formed by transfer of the material from a hotter roller having a roller temperature above a melting temperature of the at least one thermoplastic polymer [plastic] and having a lower peripheral speed to a colder roller having a roller temperature below a solidification temperature of the at least one thermoplastic polymer [plastic] and having a higher peripheral speed,
wherein the hotter roller and the colder roller are arranged parallel to each other to form a common gap therebetween, wherein the material is at least partially solidified in the common gap and is removed from the colder roller,
wherein the material is transferred from the hotter roller to the colder roller by the material adhering to the hotter roller and being transported to the common gap with the colder roller in a rotational movement of the hotter roller,
wherein the at least one filler is used in a proportion between 70% by weight and 92% by weight, with regard to the composite semi-finished product, wherein the balance of the mass is the thermoplastic polymer.
2.2. Claim 3 has been amended as follows:
--3.  (Currently Amended) The method according to claim 1, wherein [carbon,] graphite, soot, and/or titanium carbide (TiC)[, at least one metal and/or at least one metal compound] is used as [an] the electrically conductive filler.--

2.4. Claim 5, 13-14, 17, 19-20 has been canceled.
2.5. Claim 21 has been amended as follows: 
--21. (Currently Amended) The method according to claim 1, wherein at least 90% by weight of the particles of the at least one thermoplastic polymer [plastic] and of the at least one filler are smaller than 150 µm before mixing.—
2.6. New claim 22 has been added:
--22. (New) The method of claim 1, wherein the electrically conductive filler further comprises at least one metal and/or at least one metal compound.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The declaration under 37 CFR 1.132 filed November 11, 2021 is sufficient to overcome the rejection of claims 1-4, 9-12, 15-16, 18, 21-22 based upon the obviousness rejection.  The obviousness rejection over Hofmann et al in view of Morris in evidence of Fortran PPS Properties Guide, Hofmann et al in view of Morris in evidence of Fortran PPS Properties Guide in view of Books et al, Hofmann et al in view of Morris in evidence of Fortran PPS Properties Guide in view of Madsen or Bache and Hofmann et al in view of Morris in evidence of Fortran PPS Properties Guide in view of Yazici et al is withdrawn in view of Applicants showing of criticality.  Applicant have shown that when the particle size of the thermoplastic polymer and filler are smaller than 300µm the thermoplastic polymer was able to melt the first (hotter) roller and the carbon filler and then able to be dispersed in the melted thermoplastic polymer and the mixture coat is successfully .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        December 15, 2021